Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 05/31/2022 in which claims 1-27 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 11, 13-15 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nefcy et al (hereinafter Nefey) (US 2012/0025601 A1) in view of Leehey et al (hereinafter Leehey) (US 2014/0265559 A1).
As to claim 8, Nefcy disclose a system (Fig 3, 300), comprising: 
a first bus (Fig 3, 308); 
a second bus (Fig 3, 312); 
a high-voltage battery (Fig 3, 304) that includes a first plurality of cells; 
a low-voltage battery (Fig 3, 314) that includes a second plurality of cells, wherein the low-voltage battery is connected to the second bus (see Fig 6); 
a first DC-DC converter (Fig 3, 302) that connects the high-voltage battery to the first bus; 
and 
a controller (Fig 1, 160) that is configured to control operation of the first DC-DC converter to transfer power between the high-voltage battery and the first bus (see parag [0023]).
Nefcy does not disclose a second DC-DC converter that connects the first bus to the second bus; and a controller that is configured to control operation of the second DC-DC converter to transfer power between the first bus and the second bus.
Nefcy discloses a stabilizer 310 that is coupled the buses 312 and 308 together.
However, Leehey discloses an on-board power system that provides implementation of DC/DC converters for allowing power transfer between both buses (see parags [0036-0038]). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the stabilizer of Nefcy with the DC/DC converter as taught by Leehey in order to control the power between both buses.
As to claim 9, the combination of Nefcy and Leehey does not disclose the system of claim 8, wherein a common cell type is used for the first plurality of cells and the second plurality of cells. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to use batteries that are common cell type for controlling/maintaining purposes, since these are common implementations in the art and do not involve an inventive step.
As to claim 11, the combination of Nefcy and Leehey does not disclose the system of claim 8, wherein the first plurality of cells includes a first number of individual cells that are connected in series and the second plurality of cells includes a second number of individual cells that are connected in series. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have the first plurality of cells includes a first number of individual cells that are connected in series and the second plurality of cells includes a second number of individual cells that are connected in series in order to maximize the power output of the batteries, since these are common implementations in the art and do not involve an inventive step.
As to claims 13 and 24, the combination of Nefcy and Leehey discloses the system of claim 8, wherein the first DC-DC converter is operable to convert electrical power between a first voltage level that corresponds to the high-voltage battery and a second voltage level that corresponds to the first bus (Nefcy, see Fig 3).
As to claims 14 and 25, the combination of Nefcy and Leehey discloses the system of claim 8, wherein the first bus and the second bus are at a common voltage level, and the second DC-DC converter is operable to transfer electrical power between the first bus and the second bus at the common voltage level (Leehey, see parags [0036-0038]).
As to claim 15, the combination of Nefcy and Leehey discloses the system of claim 14, wherein only the second DC-DC converter connects the first bus to the second bus for transferring electrical power between the first bus and the second bus (Leehey, see Fig 1, bus A, converter 4, bus B).
As to claim 23, Nefcy discloses a system, comprising: 
a first bus (Fig 3, 308); 
a second bus (Fig 3, 312); 
a first load (Fig 3, 306) that is connected to the first bus; 
a second load (Fig 3, 316) that is connected to the second bus; 
a high-voltage battery (Fig 3, 304) that includes a first plurality of cells and outputs electrical power at a first voltage level; 
a low-voltage battery (Fig 3, 314) that includes a second plurality of cells and outputs electrical power to the second bus at a second voltage level that is lower than the first voltage level; 
a first DC-DC converter (Fig 3, 302) that connects the high-voltage battery to the first bus; 
and a controller (Fig 1, 160) that is configured to control operation of the first DC-DC converter to selectively supply electrical power from the high-voltage battery to the first load and the second load or supply electrical power from the low-voltage battery to the first load and the second load (see Fig 3, parag [0023]).
Nefcy does not disclose a second DC-DC converter that connects the first bus to the second bus.
However, Leehey discloses an on-board power system that provides implementation of DC/DC converters for allowing power transfer between both buses (see parags [0036-0038]). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the stabilizer of Nefcy with the DC/DC converter as taught by Leehey in order to control the power between both buses.
The combination of Nefcy and Leehey does not disclose wherein a common cell type is used for the first plurality of cells and the second plurality of cells. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to use batteries that are common cell type for controlling/maintaining purposes, since these are common implementations in the art and do not involve an inventive step.
As to claim 26, the combination of Nefcy and Leehey does not disclose the system of claim 23, further comprising: a housing, wherein the high-voltage battery and the low-voltage battery are located in the housing. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have a housing that contain both batteries inside it, since these are common implementations in the art and do not involve an inventive step.
Claim(s) 10, 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nefcy et al (hereinafter Nefey) (US 2012/0025601 A1) in view of Leehey et al (hereinafter Leehey) (US 2014/0265559 A1) further in view of Fritz (US 2013/0200695 A1).
As to claim 10, the combination of Nefcy and Leehey does not disclose the system of claim 8, wherein a number of individual cells included in the first plurality of cells is an integer multiple of a number of individual cells that is included in the second plurality of cells.
However, Fritz discloses wherein a number of individual cells included in the first plurality of cells is an integer multiple of a number of individual cells that is included in the second plurality of cells (see claim 4). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Nefcy and Leehey to include the teachings of Fritz in order to control the power provided to both batteries.
As to claims 12 and 27, the combination of Nefcy, Leehey and Fritz discloses the system of claim 8, wherein the first plurality of cells is not directly connected to the second plurality of cells (Fritz, see Fig 1, 10, 11 and 12 are not directly connected).
Response to Arguments
Applicant’s arguments, see pages 8-18, filed on 05/31/2022, with respect to claims 1 and 16 have been fully considered and are persuasive.  The rejections of 102(a)(1) and 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 16-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        June 10, 2022